COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      In re Paula Miller

Appellate case number:    01-13-00973-CV

Trial court case number: 65767

Trial court:              149th District Court of Brazoria County

       On November 14, 2013, relator, Paula Miller, filed a petition for a writ of prohibition and
a motion for emergency stay, asking “the Court for an emergency stay to maintain the status quo
of the parties and preserve the Court’s jurisdiction to consider the merits of Relator’s original
proceeding.” Relator’s motion for emergency stay is denied.
       It is so ORDERED.




Judge’s signature: /s/ Sherry Radack
                    Acting individually        Acting for the Court


Date: November 14, 2013